Citation Nr: 0626487	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-42 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD) 
before August 9, 2004.

2.	Entitlement to a rating in excess of 50 percent for 
service-connected PTSD from August 9, 2004.


REPRESENTATION

Appellant represented by: Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

B. C. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which granted the veteran's claim for PTSD, evaluating it at 
30 percent.  The RO issued a notice of the decision in 
October 2002, and the veteran timely filed a Notice of 
Disagreement (NOD) in October 2003.  Subsequently, in 
September 2004 the RO provided a Statement of the Case (SOC) 
confirming the October 2002 30 percent rating.  The veteran 
perfected his appeal by submitting a timely substantive 
appeal in November 2002.

In October 2004, the RO increased the rating for the 
veteran's PTSD to 50 percent, effective from August 9, 2004.  
Given the effective date for the increase and as a 50 percent 
evaluation is not the maximum rating available for PTSD, the 
appeal continues as styled on the title page of this 
decision.  AB v. Brown, 6 Vet App. 35 (1993).  

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's service-connected PTSD before August 9, 2004 
is symptomatic and productive of functional impairment but 
it is not manifested by occupational and social impairment 
with reduced reliability and productivity due to certain 
symptoms such as stereotyped, circumstantial or 
circumlocutory speech, more than once per week panic 
attacks, memory impairment, impairment of judgment and 
abstract thinking, and difficulty in understanding complex 
commands; his global assessment of functioning (GAF) score 
during this time was 50 to 55.

3.	The veteran's service-connected PTSD from August 9, 2004 
is symptomatic and productive of functional impairment but 
it is not manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood; his GAF 
score during this time was 45 to 50.


CONCLUSIONS OF LAW

1.	The scheduler criteria for a rating in excess of 30 
percent for PTSD before August 9, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  4.126, 4.130, Diagnostic Code 9411 (2005).

2.	The scheduler criteria for a rating in excess of 50 
percent for PTSD from August 9, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2002 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The June 2002 letter from the RO satisfies these mandates.  
It apprised the veteran that service connection for PTSD 
required medical evidence establishing a diagnosis of the 
disorder3, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  The letter also stated that 
a PTSD diagnosis must meet all of the diagnostic criteria as 
stated in the Diagnostic and Statistical Manual of Mental 
Disorders published by the American Psychiatric Association.  
It informed the veteran that he could submit lay statements, 
medical evidence of treatment for PTSD within a short period 
of time after separation and employment or insurance 
examinations from just after his separation from service.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as service medical 
records, as well as its obligation to help obtain private 
medical and other records, provided the veteran gave consent 
and supplied enough information to enable their attainment.  
It made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim, and informed the veteran about relevant effective 
dates, should he receive a compensation award.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information and to inform VA if he had 
no other such evidence.  

A July 2004 VA letter reiterated the points covered by the 
June 2002 letter and additionally informed the veteran that 
to establish an increased rating for PTSD, he needed to show 
that his disability had worsened.  It apprised the veteran 
that he could demonstrate such a worsening through medical 
evidence, other evidence showing that he had more severe 
disability symptoms, and personal statements or statements by 
others describing such symptoms.  This correspondence 
directed the veteran to send VA any other pertinent evidence 
in his possession.

The Board finds that the RO effectively informed the veteran 
to submit all relevant evidence in his possession, and that 
he received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim and relevant effective 
dates, but he was not provided with notice of the type of 
evidence necessary to establish particular disability 
ratings.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to him 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of the 
evidence weighs against his claim for a higher rating for 
both time periods renders moot any question about disability 
ratings.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2002 RO decision that is the subject of this appeal 
in its June 2002 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive August 2002 and August 2004 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, and relevant to the instant case, a 30 percent rating 
is awarded for "[o]ccupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)."  
38 C.F.R. § 4.130, Diagnostic Code 9440.

The next highest rating of 50 percent is warranted for 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.
 
A veteran will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Code 9440; see 38 C.F.R. § 4.130, Diagnostic Code 9411. 

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for his PTSD, as opposed to having filed a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating).  
The veteran thus seeks appellate review of the RO's initial 
disability rating because of his dissatisfaction with it and 
objects to it as being too low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  In 
addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.  

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board finds that the evidence of record weighs against 
the veteran's claim for a rating in excess of 30 percent for 
his PTSD before August 9, 2004, and for a rating in excess of 
50 percent from August 9, 2004.

a. Higher Rating before August 9, 2004  
Private Medical Records
In July 1993 the veteran consulted with a private 
psychiatrist, who noted that the veteran "cannot tolerate 
the fact [that] he is here and his [Vietnam] comrades are 
not," and that he felt that these comrades died in vain.  

Five years later, in April, May and July 1998, the veteran 
returned to the same psychiatrist with complaints of PTSD and 
depression.  This doctor suggested that the veteran take 
Prozac as well as attend counseling, but the veteran did not 
appear amenable to either treatment option.  The July 1998 
report indicates a diagnosis of PTSD but notes a normal 
affect, with no forced speech or tangential thinking.     


August 2002 VA Examination Report
The veteran submitted to a VA medical examination in August 
2002.  The VA examiner noted that the veteran arrived 
promptly to the appointment and was polite and courteous 
throughout, although somewhat socially distant.  The veteran 
displayed no unusual mannerisms or behaviors and did not 
appear to be guarded or defensive, but was open and verbal 
during the exam.  The examiner also observed the veteran to 
have satisfactory grooming and hygiene and stated that he 
expressed himself well during the interview.  The veteran was 
alert and oriented.  

After recording the veteran's account of his military 
experiences, to include a description of a combat stressor, 
the VA examiner discussed the veteran's post-service work and 
educational history.  He described the veteran as having 
worked odd jobs over the years as a carpenter, mason, 
rancher, construction worker and truck driver, and that he 
worked as a gunsmith independently for 25 years.  The 
examiner further noted that the veteran received his college 
degree in 1975.  At the time of the examination, the veteran 
was employed, although the examiner commented that the job 
was soon to end due to its seasonal nature.  The veteran 
reported that he attempts to get along with his coworkers, 
but admitted having a problem with authority figures.  The 
veteran recounted one incident where he blew up at his 
foreman.  He reported not ever having been fired from a job, 
but stated that he had quit jobs because of a reduced ability 
to cope with frustration.

With respect to the veteran's personal life, the examiner 
noted that the veteran had been married for 26 years, with 
two children.  The veteran reported that his marriage had 
suffered due to episodic depression, which caused him to 
become isolated.  The veteran stated that he had no close 
friends, although he stated that he had some superficial 
contacts with others through work.  The examiner commented 
that the veteran appeared to have difficulty with intimacy, 
and the veteran acknowledged that he had difficulty forming 
close relationships after a friend was killed in Vietnam.  

The VA examiner noted the veteran's previous, limited mental 
health treatment history, and disclosed that the veteran 
drinks occasionally, especially when depressed.  The veteran 
denied any alcohol addiction.

In addition, while the VA examiner recognized the veteran's 
reports of depression, he concluded that the veteran did not 
appear to have the full range of vegetative symptoms of 
depression needed to make a diagnosis of major depression.  
Specifically, he noted that the veteran experienced reduced 
and non-restorative sleep where he could sleep for 5-6 hours 
per night but would awaken unrested.  The veteran stated that 
he tends to lose his appetite when depressed, and has had no 
history of suicidal thoughts.  He reported taking pleasure in 
activities such as fishing.  

The examiner indicated that the veteran had described 
symptoms suggestive of PTSD, namely, survivor guilt, 
intrusive thoughts, exaggerated startle response, 
hypervigilance, inability to tolerate crowds of people, and 
avoidance of reminders of Vietnam, including the inability to 
speak about his war experience.  The examiner noted that 
during the exam, the veteran maintained adequate eye contact, 
with a normal toned and paced voice, and that he displayed a 
blunt affect with little range of emotion.  He further 
commented that the veteran appeared to have an underlying 
mood of dysphoria but that he tracked the conversation very 
well, with no impairment of concentration or attention span.  
The veteran exhibited a normal range of psychomotor activity 
and a functionally intact memory, with logical and goal 
oriented thinking and no thought disorder.  

Based on his interview with the veteran, the examiner 
diagnosed him with PTSD using the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) multiaxial assessment system.  For Axis I, 
addressing clinical disorders, the examiner noted that 
although the veteran had elements of depression, this 
appeared to be a function of the PTSD and not an independent 
disorder.  Axis II, relating to personality or mental 
disorders, contained no diagnosis, and Axis III, which 
addresses general medical conditions, indicated a deferral to 
treating physicians.  For Axis IV, which reflects 
psychological and environmental problems, the examiner 
indicated that the veteran's moderate psychosocial stressors 
contribute to financial limitations and that he does not have 
much in the way of support socially outside the family unit.  
Finally, under Axis V, which governs global assessment 
functioning (GAF), the examiner assigned a score of 50 to 55 
as most descriptive of the veteran's disorder, indicating 
mostly moderate symptoms (e.g., flattened affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers)).  He 
noted that the veteran was able to maintain work on a 
seasonal basis but likely would have difficulty maintaining 
work year round, and that he could interact with others on a 
brief and superficial basis but experiences difficulty with 
intimacy and interacting with others on a long-term basis.  
The veteran's problem with authority figures in job settings 
limits his work to that which requires little or no contact 
with others.  The examiner commented that the veteran 
appeared to have a good work ethic, despite his "rather 
significant [PTSD] symptoms," and that he could manage his 
financial affairs.  

Other Evidence
In his October 2003 NOD, the veteran asserted that "I 
believe the board's decision to grant 30% PTSD was based on 
the fact that my service MOS was changed . . . upon return . 
. . from Vietnam.  Attached is proof I served under combat 
conditions while in Vietnam for the full duration of my 
tour."  The proof to which the veteran referred took the 
form of an e-mail correspondence, with a notation on it 
explaining that a website would contain his name on a list of 
marines who served at a particular location during the TET 
offensive.

The type of service is not at issue here.  Service connection 
for PTSD has already been established.  The question in this 
appeal is the severity of the veteran's PTSD since August 
1994.

Discussion
The evidence of record weighs against an award of a higher 
rating for the veteran's service-connected PTSD before August 
9, 2004.  

As reflected in the August 2002 VA examination report, the 
veteran did not display most of the symptoms that accompany a 
50 percent rating.  Specifically, he did not exhibit 
circumstantial, circumlocutory or stereotyped speech and did 
not report experiencing panic attacks more than once a week.  
The VA examiner expressly found the veteran's memory to be 
intact with no thought disturbances and the report contained 
no indication that the veteran had difficulty understanding 
complex commands.  Moreover, although the veteran had 
performed numerous jobs post-service, he apparently did not 
display much or any objectively reduced reliability and 
productivity, as demonstrated by the fact that he reported 
never having been fired.  The VA examiner also expressly 
determined that the veteran was capable of working and had a 
good work ethic.  The record further contains no evidence of 
symptoms associated with ratings of 70 percent or 100 percent 
during this time.  The veteran's lack of symptoms that typify 
a 50 percent rating or higher thus weigh against his claim 
for this time period.  

Also weighing against this claim is the fact that the 
veteran's symptoms, as demonstrated by the August 2002 VA 
examination report, are more consistent with the 30 percent 
evaluation.  For example, the veteran displayed a level of 
suspiciousness or hypervigilance, as noted by the examiner, 
and had a depressed mood.  His work history also aligns with 
the 30 percent criteria of occupational and social impairment 
with occasional decrease in work efficiency, although 
generally functioning satisfactorily with routine behaviors, 
self-care and conversation normal.  Although he displayed no 
memory loss, the examiner commented that the veteran reported 
reduced and non-restorative sleep, which is consistent with 
the chronic sleep impairment typifying a 30 percent rating.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

In addition to these rating criteria, the GAF score, which 
represents the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness," is also important in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  
Like an examiner's assessment of the severity of a condition, 
a GAF score assigned in a case is not dispositive of the 
evaluation issue; rather, the Board must consider the GAF 
score in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).
    
In this case, the VA examiner who interviewed the veteran in 
August 2002 assigned a GAF score of 50 to 55, which is most 
indicative of a moderate functional impairment, such as 
moderate difficulty in social, occupation, or school 
functioning as reflected by few friends, conflicts with peers 
or co-workers.  When viewed in light of all the other factors 
and symptoms displayed by the veteran, this GAF score is more 
consistent with the 30 percent rating for the time period 
before August 9, 2004 rather than a higher 50 percent 
evaluation.  

The Board acknowledges the veteran's submission of the e-mail 
correspondence and website address, however, this evidence 
has no relevance to the instant claim, as it does not provide 
information about the psychiatric symptoms that the veteran 
exhibited before August 9, 2004.  Similarly, the private 
medical records from July 1993 to July 1998 do not assist the 
veteran with respect to a higher evaluation because they 
either shed no additional light on his PTSD symptoms for 
rating purposes or they describe symptoms not consistent with 
a 50 percent or higher evaluation, specifically, notations of 
a normal affect, with no forced speech or tangential 
thinking.  Accordingly, the Board determines that a 
preponderance of the evidence weighs against the veteran's 
claim for an evaluation in excess of 30 percent before August 
9, 2004.

b. Higher Rating from August 9, 2004
August 2004 VA Examination Report
The veteran submitted to another VA examination on August 9, 
2004 with the same VA examiner who had performed the August 
2002 exam.  In the more recent interview, the examiner noted 
that the veteran arrived promptly, although he observed the 
veteran to be extremely anxious and agitated, which caused 
him to stand or pace the floor during the entire interview.  
The veteran was socially distant, but not unfriendly and had 
an intense, yet non-threatening manner.  He further appeared 
to be open and verbal at the examination and not guarded or 
defensive.  The veteran could express himself well despite 
his anxiety and spoke in complete, yet somewhat rapid, 
sentences.  From this, the examiner detected no cognitive 
difficulties.  The veteran appeared alert and oriented, and 
displayed satisfactory grooming and hygiene.

After narrating the veteran's account of his traumatic combat 
experiences, the examiner turned to the veteran's recent work 
history.  He noted that the veteran had continued to work as 
a truck driver on a seasonal basis, with reports of increased 
difficulty in performing job duties due to reduced 
concentration.  The recent Iraq war appeared to have 
triggered more intrusive thoughts in the veteran about 
Vietnam.  The veteran conveyed his fear that he could become 
involved in a motor vehicle accident because of his reduced 
ability to focus and concentrate for long periods of time and 
also indicated that he frequently needs to have instructions 
repeated to him at work.  With respect to his gunsmithing 
activity, the veteran informed the examiner that he was 
abandoning this trade due to reduced concentration and 
intrusive thoughts triggered by his handling of guns.   

With respect to his social relationships, the examiner stated 
that the veteran continued to be somewhat socially avoidant 
and had continued to avoid mental health treatment because he 
did not want to discuss his Vietnam experiences.  The veteran 
reported having no close friends and that recently he had 
been avoiding even superficial contacts with others, 
preferring instead to be by himself.  Although still married, 
the veteran indicated that he tends to isolate himself and is 
irritable.

The examiner observed that the veteran continued to exhibit 
significant PTSD symptoms, with flashbacks, intrusive 
thoughts, interference with concentration, survivor guilt, 
occasional night sweats, exaggerated startle response, 
jumpiness, overreaction to small unexpected noises, 
hypervigilance manifested by avoidance of crowds, and 
avoidance of discussing Vietnam and reminders thereof.  The 
veteran had difficulty making eye contact during this 
examination as well as difficulty tracking the conversation.  
The examiner often had to repeat questions, which, he noted, 
would be consistent with the veteran's description of his 
current job functioning.  The veteran displayed logical and 
goal oriented thinking, without any indication of a thought 
disorder, and his memory appeared to be functionally intact.

As in the August 2002 examination, the VA examiner employed 
the multiaxial assessment system contained in DSM-IV to 
diagnose the veteran.  Under Axis I, the examiner provided a 
continued PTSD diagnosis, supported by signs, symptoms and 
history.  Axis II contained no diagnosis, and the examiner 
deferred again under Axis III.  Under Axis IV, the examiner 
noted moderate psychosocial stressors in the form of limited 
social support.  He assigned a GAF score of 45 to 50 under 
Axis V, which indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Although the examiner continued to acknowledge the veteran's 
excellent work ethic, he recognized that the veteran's PTSD-
induced concentration impairments were beginning to create 
significant problems in the work environment.  Significantly, 
the examiner expressed that it appeared questionable whether 
the veteran would be able to continue working much into the 
future, given his difficulties interacting with others and 
his impaired concentration.  While the examiner noted that 
the veteran could follow and carry out simply directions, he 
stated that the veteran likely would have difficulty with 
complex commands.  The examiner also recorded the veteran's 
account that he could drive for long periods of time with 
little or no recollection of having driven at all, which the 
examiner attributed to the veteran's reduced concentration.  
He noted the veteran's marginal stress tolerance and that he 
could manage his own financial affairs.    

February 2005 Correspondences
In February 2005 the veteran submitted two correspondences: 
one authored by him; the other written by his wife.  In the 
veteran's letter, he acknowledged that he had never sought 
treatment for PTSD during service and that he did not seek 
help at VA facilities.  He further expressed that he had 
discontinued his short-lived 1998 private medical treatment 
due to financial constraints and the adverse side effects of 
Prozac.  The veteran further confirmed that he had never been 
terminated from a job, although he "should have been . . . 
due to arguments with supervisors, and have mostly quit jobs 
on my own accord to avoid the embarrassment of a scene that 
would have occurred due to my PTSD symptoms."  He noted that 
he had not succeeded in holding a full time job and that his 
efforts at self-employment had failed.  The veteran urged 
that a psychiatrist with whom he had consulted expressed 
surprise at the rating he had received.

In her correspondence, the veteran's wife expressed that the 
veteran was not an alcoholic and always had control over 
himself.  She noted that he had engaged in a number of 
fistfights "as a result of his Vietnam problems," and 
exhibited regular anxiety attacks and depression.  The 
veteran's wife disclosed that he had not shared much of his 
Vietnam experiences with her and tends to keep his problems 
to himself.  She noted that the veteran has only a few 
friends.

Discussion
The evidence of record weighs against an award of a higher 
rating for the veteran's service-connected PTSD from August 
9, 2004.  

The August 2004 VA examination report demonstrates that the 
veteran exhibits symptoms consistent with a 50 percent 
rating, but no greater.  Specifically, the veteran did not 
display neglect of personal hygiene or appearance, which 
characterizes the next highest rating of 70 percent.  Nor did 
the examiner find that he has an inability to maintain and 
establish effective relationships, as is typical for a 70 
percent rating, although the veteran has difficulty in doing 
so, as is common with a 50 percent rating.  The veteran 
displayed no suicidal ideation, obsessional rituals that 
interfere with routine activities, or intermittently 
illogical, obscure or irrelevant speech, and no spatial 
disorientation.  Although the veteran demonstrated symptoms 
of anxiety during the examination, the examiner made no 
finding as to whether this had an effect on the veteran's 
ability to function independently.  The examiner further 
reported no problems with impulse control or violence.  While 
he recognized the veteran's new difficulty with concentration 
and its effect on his work, such a symptom is most consistent 
with a 50 percent evaluation, which specifically encompasses 
reduced understanding of complex commands and impairment of 
memory and abstract thinking.  The record bears no indication 
of symptoms associated with a 100 percent evaluation 
characterized by delusions, hallucinations, grossly 
inappropriate behavior and other manifestations.  
Accordingly, the evidence of record weighs against the 
veteran's claim for a higher rating from August 9, 2004.  

The veteran's and his wife's February 2005 correspondences do 
not further assist his claim.  In the veteran's letter, he 
merely reiterated facts that already had been established and 
that have no relevance to the issue in this appeal.  
Moreover, although the Board acknowledges that the veteran's 
wife provided information with respect to the veteran's PTSD 
symptoms within her personal knowledge, namely, limited 
social contacts, anxiety, depression, and isolation, these 
descriptions are most consistent with the rating of 50 
percent and do not support the veteran's claim for a higher 
rating of 70 or 100 percent.  While she attested to the fact 
that the veteran had engaged in some physical scuffles over 
time, this behavior alone cannot elevate the veteran's 50 
percent rating to the next higher rating of 70 percent, given 
the fact that the majority of his symptoms fall within the 
former, rather than the latter, category.  In this context, 
the August 2004 GAF score is consistent with the 50 percent 
rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2005).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2005).  The 30 and 50 percent ratings at issue 
take into account industrial impairment.  The Board finds 
that there has been no showing by the veteran that his PTSD 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating for either disability 
on appeal pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

IV. Conclusion 
For the reasons stated above, the Board finds that neither a 
rating in excess of 30 percent for PTSD before August 9, 
2004, nor a rating in excess of 50 percent from August 9, 
2004, is warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  





ORDER

A scheduler rating in excess of 30 percent for service-
connected PTSD, before August 9, 2004, and to a scheduler 
rating in excess of 50 percent thereafter, is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


